DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GERALD BARRETT,
                            Appellant,

                                    v.

    JEROME GOLDEN CENTER FOR BEHAVIORAL HEALTH INC.,
                       Appellee.

                              No. 4D20-1015

                              [July 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502018CA014362XXXXMB.

  Charles D. Thomas of Thompson & Thomas, P.A., West Palm Beach,
and Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, for
appellant.

   William T. Viergever and Lisa M. Munoz of Hall Booth Smith, P.C.,
Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.